 



Exhibit 10-P-1

Annual Incentive Compensation Plan Metrics for 2005

On March 9, 2005, the Compensation Committee of the Board of Directors of the
Company approved the specific performance goals and business criteria to be used
for purposes of determining any future cash awards for 2005 for participants,
including executive officers, under the Company’s shareholder-approved Annual
Incentive Compensation Plan (filed as Exhibit 10-T to the Company’s Annual
Report on Form 10-K for the year ended December 31, 1999). For most
participants, the performance criteria to be used for 2005 under the plan
include attaining specified levels of:



  •  total company pre-tax profits,     •  relevant business unit pre-tax
profits (including the related financing profits),     •  relevant business unit
cost reductions,     •  relevant business unit market shares, and     • 
relevant business unit quality metrics.

Performance results against target levels established for each of these criteria
will be weighted 75% to total company and business unit pre-tax profits and 25%
to business unit cost performance, market share and quality.

For some participants, including certain executive officers, whose job
responsibilities encompass multiple business units, the performance criteria to
be used for 2005 under the plan include attaining specified levels of:



  •  total company pre-tax profits,     •  total company cost reductions,     • 
total company market share, and     •  total company quality metrics.

Performance results against target levels established for each of these criteria
will be weighted 75% to total company pre-tax profits and 25% to total company
cost performance, market share and quality.

Based on business performance results for 2005 against the targeted levels
established for each criteria, the Compensation Committee will determine the
percentage of the target award that is earned, which could range between 0% and
200% depending on actual performance achieved relative to the target levels. In
addition, individual awards may be increased (within limits set by the
Compensation Committee) or decreased from a formula amount, based on leadership
level or salary grade level, to reward a person’s performance.